DETAILED ACTION
This communication is responsive to application 16/050,346 filed 31 July 2018.
The instant application has a total of 17 claims pending in the application, all of which are ready for examination. Claim 1, 14, and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Acknowledgement is made of applicant’s preliminary amendment to the specification in which no new matter has been added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth per MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories. Claims 1-13 are a method/process, claims 14-16 are an apparatus/machine, and claim 17 is a computer storage medium/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, the claims fall within the enumerated groupings of abstract idea being “Mental Processes” and “Mathematical Calculations”, but for the recitation of generic computer components. In particular, the claims recite: 
“acquiring a to-be-recognized image and facial region information…” (observation)
“extracting a face image…” (observation, evaluation)
“inputting the face image into a pre-trained convolutional neural network to obtain probabilities… probability of a pixel belonging to a category” (observation, mathematical calculations)
“inputting the face image into a pre-trained key face point positioning model to obtain coordinates… relationship between an image containing a face and coordinates of each key face point” (observation, evaluation)
“determining a probability of the face image being 30obscured on the basis of the probabilities…” (mathematical calculations)
“determining whether the quality of the face image is up to standard on the basis of the probability…” (mathematical calculations, evaluation)
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated into the judicial exception because the additional elements are as follows:
Limitations are performed by “processor”, “memory” and executable “computer program”. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component per MPEP 2106.05(f).
Limitations further recite steps comprising “acquiring”, “extracting” and “inputting” with respect to particular image data (facial regions). This is a pre-solutionary activity which amounts to mere data gathering or selecting a type of data to be manipulated per MPEP 2106.05(g). 
Limitations further recite “a pre-trained convolutional neural network”. This element is expressly identified as well-known per evidentiary support detailed in step 2B. Additional elements which are well-known do not portend eligibility per MPEP 2106.05(d). Moreover, limitation further recites pixel classification with coordinates is considered technological environment per MPEP 2106.05(h).
Limitations additionally recite determining of quality being “up to standard” is post-solutionary activity per MPEP 2106.05(g)(e). Such insignificant extra-solutionary activities do not indicate eligibility as they do not meaningfully limit the claim.
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory and executable program to perform the claimed process of facial recognition with image quality analysis amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Moreover, claims recite the following limitations which are considered with respect to guidance per MPEP 2106.06(a)-(h)
Limitation of steps “acquiring”, “extracting”, “inputting” (MPEP 2106.05(g) pre-solutionary).
Limitation reciting “a pre-trained convolutional neural network” (MPEP 2106.05(d)(h)). See evidentiary support Zeng et al., “A Probabilistic Quality Representation Approach to Deep Blind Image Quality Prediction” at [P.5 RtCol ¶1] “well-known pre-trained deep CNN architectures on the IQA databases”. Additionally, technological environment regarding pixel classification with coordinates is per Kim et al., “Fully Deep Blind Image Quality Predictor” at [P.209 ¶1], Fig 5 and which details IQA as “subjective score” i.e. abstract.
Limitations reciting determining of quality being “up to standard” (MPEP 2106.05(g)(e) post-solutionary, not meaningful).
The claims are not patent eligible. This rejection applies equally to independent claims 1, 14 and 17, which recite a method, apparatus and a computer storage medium, respectively, as well as to dependent claims 2-13 and 15-16. Dependent claims 2-13 and 15-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish 
Dependent claims 2 and 15 disclose training based on extracted samples using a loss function with backpropagation and difference between probabilistic output and a data flag. The limitation points to complexity pertaining to mathematical organization of probabilistic data for the modeling process which is as already noted, abstract. The additional elements are considered technological environment under MPEP 2106.05(h) which does not amount to significantly more or render eligibility.
Dependent claims 3-4 disclose the composition of network architecture being CNN with specified layering and factors for amplification and windowing. These elements are technological environment and which describe design choice of networks. The application notes that existing/known architectures may be used such as VGGnet, DenseBox, ResNet, Segnet etc. per [0062]. Rather than provide a clear illustration of convolutional network architecture, applicant discloses [0036] “Fig 1 is an architectural diagram” - see Fig 1 to the point, and CD-ROMs per [0134].
Dependent claim 5 discloses probabilities on the basis of other probabilities in a lengthy description that borders on indefinite. The limitation amounts to mathematical calculation, hence language “probability calculation model”. Calculating probability on a per-pixel level is still calculation and the underlying data, pixels, are selecting a particular data type to be manipulated MPEP 2106.05(g).
Dependent claims 6-10 and 16 disclose determination and calculation of probabilities for image data comprising coordinates and pixel labeling. This includes a ratio of pixels, summating probabilities, averaging probabilities, and weighted summation of probabilities. These probabilistic operations are clearly mathematical concepts which is one of the enumerated abstract ideas. They do not teach a specific calculus since summation, averaging, and weighted sum are all fundamental concepts. The coordinate system is vague because no context is given describing pairwise tuple, triplet, or vectorial 
Dependent claim 11-12 disclose enlarging image regions to extract by height/width factor. The enlarging of region does not point to direct augmentation, atrous convolution, tiling, stride, dimensionality reduction or other technical detail in performance of the functionality. It may simply be zooming in where height/width are inherent. The elements do not provide meaningful limitation to render eligibility, see MPEP 2106.05(e).
Dependent claim 13 discloses thresholding for image quality being up to standard. This the subjective score already noted per Kim Figs 2 and 5. Is an image qualitative? If > 0.5 on scale 0-1 then yes, by way of example. The limitation is considered part of the abstract idea and the thresholding is an insignificant post-solutionary step per MPEP 2106.05(g) which does not render eligibility.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Liu, Ziwei, “Deep Learning Human-centric Representation in the Wild” (CUHK-Diss), hereinafter Liu, in view of 
Guan, Jingwei, “Image Quality Assessment and Multi-focus Image Fusion” (CUHK-Diss), hereinafter Guan.
With respect to claim 1, Liu teaches: 
	A method for determining image quality {Liu teaches deep facial representations, comprising [P.116 Last¶] “evaluate the image quality… our goal is to synthesize pixels that look realistic and artifact-free to human viewers”}, comprising: 
acquiring a to-be-recognized image and facial region information obtained by performing facial 5recognition on the to-be-recognized image in advance and used for indicating a facial region in the to-be-recognized image {Liu [P.8 ¶2] “The main contributions are summarized… pre-train two CNNs for face localization” illustrated Fig 2.2-3 facial region information of images where pre-training is to-be-; 
extracting a face image from the to-be-recognized image on the basis of the facial region information {Liu [P.8] Fig 2.3 “extracting features to predict attributes” illustrates facial image regions being extracted, for example [P.13 ¶3] “discover semantic face parts (e.g. ‘hair’, ‘eye’, ‘nose’ and ‘mouth’)” with detection rates listed [P.20] Tbl2.3, [P.28]};  
10inputting the face image into a pre-trained convolutional neural network {Liu illustrates image input for [P.8 ¶2] “pre-train two CNNs”} to obtain probabilities of each pixel comprised in the face image belonging to a category indicated by each category identifier in a preset category identifier set, the convolutional 15neural network being used to represent a corresponding relationship between an image containing a face and a probability of a pixel belonging to a category indicated by a category identifier in the category identifier set, and the category identifier set 20including a category identifier indicating a category representing a face part {Liu [P.79 ¶1] “assign each pixel with a category label… per-pixel segmentation… per-pixel confidence of assigning labels” wherein a label is category identifier, the set is “multi-label”, and confidence is probabilistic, e.g. [P.85] “where p(yiu = 1|I) indicates the probability of the presence of label... modeling by VGG” as VGG is a known convolutional network. See also “probabilistic label map of each category” [P.91 ¶3] or “probabilistic label map of a specific object” [P.92 ¶2]}; 
inputting the face image into a pre-trained key face point positioning model to obtain coordinates of each key face point comprised in the face image, the 25key face point positioning model being used for representing a corresponding relationship between an image containing a face and coordinates of each key face point {Liu [P.74-75 Page Break] “normalizing the absolute landmark coordinates liorig = (xiorig, yiorig)” teaches coordinates of image landmarks where the image input is facial as illustrated Figs 2.2-3 by way of example. These coordinates are obtained for secondary model such as ; 
determining a probability of the face image being 30obscured on the basis of the probabilities and the coordinates {Liu [P.93 ¶4] “solve the pixelwise softmax loss” is a probabilistic determination of the fine-grained image, so as to identify [P.50 ¶1] “softmax loss to classify landmark visibility” visibility denotes image being obscured/occluded/blurred}; and 
wherein the method is performed by at least one 5processor {Liu [P.38 ¶4] “Intel Core 2.0 GHz CPU” as well as [P.81 ¶2] “easily parallelized in a Graphical Processing Unit (GPU)”, [P.69 ¶4]}.
Liu further teaches threshold scoring of faces [P.12-13 Page Break]. 
However, Liu does not specifically resolve thresholding with respect to “quality”.
Kim teaches: 
47determining whether the quality of the face image is up to standard on the basis of the probability of the face image being obscured {Guan teaches image quality assessment, hence Title. Particularly, Equation 4.1 [P.16-18 Sect4.2] “For an input image I, its estimated visual quality score Qest can be assessed by a quality estimation model” with weighting over visually important patches per [P.18] Eqs. 4.4-5. See also where [P.57 ¶4] “The visual quality is estimated on every pixel” Fig 5.6 “pixelwise quality estimation”. The overall architecture is VIDGIQA Fig 4.2 with convolutional networks, see definition [P.xv] “image quality assessment with convolutional neural network”. Additionally, see detailed Algorithms 1 and 2 per [P.24,63] and [P.73] “(x,y) represents the spatial coordinates”}, 
Both Guan and Liu are directed to deep learning for image analysis thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the teachings of Guan and Liu to arrive at the invention as claimed so as to yield image quality analysis IQA for the use case of facial recognition. The contribution of image quality analysis IQA The proposed method outperforms both the state-of-the-art NR-IQA methods and the FR-IQA methods” (Guan [P.85 Sect6.1.2]).

With respect to claim 2, the combination of Liu and Guan teaches the method according to claim 1, wherein the convolutional neural network is trained by: 
	extracting a preset training sample comprising a sample image displaying a face and an annotation of 10the sample image, the annotation comprising a data flag for representing whether a pixel in the sample image belongs to a category indicated by a category identifier in the category identifier set {Liu [P.63] describes training samples associated with “ground truth” being data flag, the ground truth is associated with sample’s landmark coordinates and pixel location, similar [P.50 ¶1]}; and 
training using a machine learning method on the 15basis of the sample image, the annotation, a preset classification loss function and a back propagation algorithm to obtain the convolutional neural network, the classification loss function being used for representing a degree of difference between a 20probability output by the convolutional neural network and the data flag comprised in the annotation {Liu [P.65] Eq. 5.3 details training with loss function for image sample comprising label/annotation, visibility and position, “network is fine-tuned by stochastic gradient descent with back-propagation” the network is illustrated convolutional per [P.62] Fig 5.3. Further, the difference between corresponds to [P.66 ¶1] “l2 distance between predicted landmarks and ground truth”}.

With respect to claim 3, the combination of Liu and Guan teaches the method according to claim 1, wherein
	the convolutional neural network comprises five convolutional layers and five deconvolutional layers, 25the convolutional layers being used for downsampling inputted information with a preset window sliding step, and the deconvolutional layers being used for upsampling the inputted information with a preset amplification factor {Liu [P.113 ¶1] “convolution and deconvolution layers” illustrated network architecture Figs 7.1 and 7.3 comprise plurality of conv/deconv layering with upsampling and downsampling or pooling. Further, suggested is [P.12 ¶1] “five convolutional layers” again at [P.16] as well as [P.10 ¶1] “sliding window” with tiling illustrated Figs 2.5 or 6.4}.
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement layering as specified according to design choice as an obvious variant, see “designing suitable network architecture” (Liu [P.82 ¶1]), and supported by Guan “choice in CNN” [P.19].

With respect to claim 4, the combination of Liu and Guan teaches the method according to claim 3, wherein 
	the window sliding step is 2, and the amplification factor is 2 {Liu [P.11 ¶1] “pooling stride (e.g., pool str:2)” stride is slide expressly being 2, and amplification is window size with suggested value}. One of skill in the art would have considered it obvious to vary stride and amplification as obvious variants in network design for the same reason as set forth in claim 3, applied equally.

With respect to claim 5, the combination of Liu and Guan teaches the method according to claim 1, wherein the determining a probability of the face image being obscured on the basis of the probabilities and the coordinates includes: 
	inputting the probabilities of the each pixel comprised in the face image belonging to the category indicated by the each category identifier in the category identifier set and the coordinates of the each key face point comprised in the face image into a 10preset probability calculation model to obtain the probability of the face image being obscured, wherein the probability calculation model is used to represent a corresponding relationship between inputted information and a probability of a face image being 15obscured, and the inputted information comprises: probabilities of each pixel comprised in an image containing a face belonging to a category indicated by each category identifier in the category identifier set and coordinates of each key face point comprised 20in the image {Liu discloses [P.49 ¶3] “iterative training strategy” where “The backward pass back-propagates the errors” thus the framework of pixelwise prediction updates probabilities on the basis of probabilities, hence [P.113 ¶4] “end-to-end fully differentiable” where [P.116] “each subnetwork Hk is fully differentiable”. See similar per Guan [P.24] Alg.1 partial diff.eqs for [P.63] Alg.2 pixelwise estimation}.

With respect to claim 6, the combination of Liu and Guan teaches the method according to claim 1, wherein the determining a probability of the face image being obscured on the basis of the probabilities and the coordinates further comprises:
	determining a face part region set on the basis of the coordinates {Liu discloses [P.13 ¶3] “semantic face part discovery… obtain the response maps for ‘eye’, ‘nose’, and ‘mouth’” where response map denotes position/coordinate}; 
determining, for each pixel comprised in the face image, a category indicated by a category identifier corresponding to a maximum probability corresponding 30to the pixel as a category the pixel attributed to {Liu [P.93] “pixelwise softmax”, i.e. [P.37 ¶2] “label probabilities (after softmax)”. See also [P.13] “histogram of the maximum scores”}; 
Guan teaches:
calculating, for each face part region, a 49probability of the face part region being obscured on the basis of a category each pixel comprised in the face part region attributed to {Guan [P.69] discloses t to (x,y)k and the term focus is a degree to which image component is obscured}; and 
determining the probability of the face image 5being obscured on the basis of probabilities of each face part region in the face part region set being obscured {Guan [P.69] aggregates gradient per Eq. 5.16 to estimate the focus map}.
	One of ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the focus maps of Guan for facial image representations of Liu for the motivation whereby “largest score is considered to be the best-focused image” (Guan [P.70 ¶3]) and a plurality of different distortion types are modeled (Guan [P.7 Last¶]). This would be beneficial with “target pixel locations” per (Liu [P.110 Last¶]).

With respect to claim 7, the combination of Liu and Guan teaches the method according to claim 6, wherein the calculating, for each face part region, a probability 10of the face part region being obscured on the basis of a category each pixel comprised in the face part region attributed to comprises: 
	determining, for the each face part region, a number of pixels in the face part region attributed to 15a category not matching a face part represented by the face part region, and determining a ratio of the number to a total number of pixels comprised in the face part region as the probability of the face part region being obscured {Guan Eq. 5.18 detailed [P.69-70] “ratio of the maximum focus measure to the mean of other focus measures at each location” being ratio of relative pixel locations}.
	
With respect to claim 8, the combination of Liu and Guan teaches the method according to claim 6, wherein the calculating, for each face part region, a probability of the face part region being obscured on the basis of a category each pixel comprised in the face part region attributed to further comprises:  
25determining, for the each face part region, a target pixel group comprising a target pixel, in the face part region, attributed to a category not matching a face part represented by the face part region, summing probabilities of each target pixel in 30the determined target pixel group belonging to a category matching the face part to obtain a first 50value, summing probabilities of each pixel in the face part region belonging to a category matching the face part to obtain a second value, and determining a ratio of the first value to the second value as the 5probability of the facial region being obscured {Guan [P.69-70] Eqs. 5.16 and 5.18 where notation Sigma ∑ is summation over designated pixel area and ratio is as already noted}.

With respect to claim 9, the combination of Liu and Guan teaches the method according to claim 6, wherein the determining the probability of the face image being obscured on the basis of probabilities of each face part region in the face part region set being obscured 10comprises: 
determining the probability of the face image being obscured on the basis of an average of the probabilities of the each face part region in the face part region set being obscured {Liu [P.7 ¶4] “By simply averaging and thresholding response maps, good face localization is achieved” illustrated [P.6] Fig 2.1 so as to [P.13 Last¶] “obtain response maps for ‘eye’, ‘nose’ and ‘mouth’”}.

With respect to claim 10, the combination wherein the determining the probability of the face image being obscured on the basis of probabilities of each face part region in the face part region set being obscured further comprises:  
20acquiring a preset weight for representing an importance level of a face part {Guan discloses [P.21 Sect4.2.4] “visual importance weights wi of all N image patches as input”}; and 
weighting and summing the probabilities of the each face part region in the face part region set being obscured on the basis of the weight to obtain a 25numeric value, and defining the numeric value as the probability of the face image being obscured {Guan [P.21 Sect4.2.4] further describes “weighted summation, i.e. ∑wiQi” again [P.47] Fig 4.18 “’VIDGIQA’ represents the proposed method which uses visual-importance-weighted summation”}.

With respect to claim 11, the combination of Liu and Guan teaches the method according to claim 1, wherein the extracting a face image from the to-be-recognized image on the basis of the facial region information 30comprises:  
51enlarging a range of the facial region indicated by the facial region information to obtain a first facial region {Liu [P.14] “enlarged face region” being “the localized face region, which is resized”. See also [P.48] “annotate each image with its scale (zoom-in/zoom-out)” and [P.90] “3x3 receptive field is padded into 5x5”}; and 
extracting the first facial region to obtain the 5face image {Liu [P.14] “Feature Extractions… evaluated on multiple patches of the face region”, [P.11] “predict attributes y by providing the input face region xf, which is detected by LNets and properly resized”, [P.17 ¶2]}.

With respect to claim 12, the combination of Liu and Guan teaches the method according to claim 11, wherein 
	the facial region is a rectangular region {Liu [P.8] Fig 2.3 illustrates rectangular xf facial region}; and 
the enlarging the range of the facial region indicated by the facial region information to obtain a 10first facial region comprises: increasing a height and width of the facial region indicated by the facial region information by a preset multiplier factor, or increasing the height and width of the facial region by a preset numeric value {Liu [P.34] details f(x) being multiplier factor for face representation, as would render [P.66] “width/height of the image”. Further, padding is enlarging see [P.90-91]}.

With respect to claim 13, the combination of Liu and Guan teaches the method according to claim 1, wherein the determining whether the quality of the face image is up to standard on the basis of the probability of the face image being obscured comprises: 
determining whether the probability of the face 20image being obscured is less than a probability threshold {Liu [P.7 ¶4] “thresholding response maps, good face localization is achieved”}, and 
Guan teaches:
if the probability of the face image being obscured is less than the probability threshold, determining the quality of the face image being up to standard {Guan [P.63] Alg.2 threshold Thr detailed Lines5-6 where “Ci(Sd < Thr) = 0.1” and “Ci(Sd > Thr) = 1” with operands of < and > being comparison and variable S indicating quality}. 
One of ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the quality threshold of Guan for Liu’s face image for the reason that “a region of better quality often has more details and should be given a bigger weight” (Guan [P.67 ¶4]) where “the proposed method can distinguish different regions with different quality scores” (Guan [P.45 ¶1]).

With respect to claim 14, the rejection of claim 1 is incorporated. The difference in scope being an apparatus with processor and memory to perform the method as recited in claim 1. Liu discloses per [P.38 ¶4] “CPU... embedded or portable devices” and notes [P.71 ¶1] “executable code” as understood for [P.1 ¶1] “computer vision” with memory being inherent. Additionally, Guan discloses Matlab and Python software [P.35] for running code of [P.24, 63]. One of skill in the art would have considered it obvious prior to the effective filing date to implement the computer techniques of Liu and Guan in computer hardware as being obvious to try among finite known devices as are common to the computer 

Claim 15 is rejected for the same rationale as claim 2.
Claim 16 is rejected for the same rationale as claim 6.

With respect to claim 17, the rejection of claim 1 is incorporated. The difference in scope being a non-transitory computer storage medium with program executable by processor to perform the method as recited in claim 1. Liu discloses per [P.38 ¶4] “CPU... embedded or portable devices” and notes [P.71 ¶1] “executable code” as understood for [P.1 ¶1] “computer vision” with memory being inherent. Additionally, Guan discloses Matlab and Python software [P.35] for running code of [P.24, 63]. One of skill in the art would have considered it obvious prior to the effective filing date to implement the computer techniques of Liu and Guan in computer hardware as being obvious to try among finite known devices as are common to the computer arts with reasonable expectation of success. The remainder of the claim is rejected for the same rationale as claim 1.








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dutta et al., “Predicting Face Recognition Performance Using Image Quality” discloses an IQA-facial recognition method with model selection, see Fig 2.
Xu et al., US PG Pub 20160358321A1 “Full Reference Image Quality Assessment on Convolutional Neural Network” is closest US Patent literature. The reference does not disclose facial recognition, consider in combination with US20170351905A1 Wang.
Granger et al US PG Pub 20210165852A1 with fully supported provisional discloses neural IQA and facial recognition with pixel-wise error. Granger uses autoencoder.
Bosse et al., “Deep Neural Networks for No-Reference and Full-Reference Image Quality Assessment” see Figs 1-2.
Liu et al., “RankIQA: Learning from Rankings for No-reference Image Quality Assessment” discloses Siamese networks with backpropagation and fine-tuning, often cited.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126